Day, J.
— This is an action of slander To the petition the defendant demurred, as follows: “And now comes the defendant, James Baseom, and demurs to the plaintiff’s amended petition, for the reason that the matters therein stated and contained are not sufficient to cciñ'stitute a cause of action against him.” This demurrer was sustained, and plaintiff appeals.
We do not inquire whether the petition sets forth- a cause of action. The demurrer does not specify any ground of objection to the petition intended to be urged. It does not comply with-the provisions of section 2877 of the Revision. It should have been disregarded by the court. McKellar v. Stout, 13 Iowa, 487.
Reversed.